Citation Nr: 1705983	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-22 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

The record reflects that the Veteran requested a video hearing before the Board but that he withdrew this hearing request.  The Veteran testified at a RO hearing held in July 2010.

In January 2016, the Board remanded this case for further development.  


FINDING OF FACT

The Veteran's right ear hearing loss is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran believes that he has right ear hearing loss as a result of acoustic trauma sustained in active service.  He asserts that he was exposed to loud artillery noise while serving in the Republic of Vietnam.  Service personnel records show that his Military Occupational Specialty (MOS) during active service was as an aircraft mechanic and repairman and as a helicopter door gunner.  Further review shows that the Veteran did in fact have service in the Republic of Vietnam.  Based on the facts and circumstances of his service, the Board concedes that the Veteran was exposed to noise while on active service.  

Service treatment records (STRs) show that the Veteran was afforded an induction examination in July 1967.  An audiogram performed at that time revealed that he did not have bilateral hearing loss disability for VA purposes at the time of his induction.  At the separation physical examination, the Veteran was only provided a whispered voice test to determine the level of hearing acuity.  The Board notes that the whispered voice test is not a reliable determination of hearing acuity or hearing loss.  Therefore, whether the Veteran's hearing acuity decreased during his active service cannot be determined with any amount of certainty.

A July 2000 VA treatment record noted mild hearing loss in the Veteran's right ear.  

In the Veteran's August 2008 initial application for the claim of hearing loss, he indicated that his disability began during active service.  

In August 2008, the Veteran's spouse submitted a statement in support of the Veteran's claim, stating that she noticed the Veteran had a problem with his hearing after he returned home from basic training and noticed his hearing worsened after returning home from Vietnam.  The Veteran's spouse also indicated the Veteran's continued right ear hearing loss since service stating that it had been 39 years since the Veteran was in Vietnam and that the Veteran still cannot hear from his right ear.  

In January 2009, the Veteran was afforded a VA audiology examination.  The Veteran's service medical records were not available for review by the examiner.  At that time, the Veteran reported that he incurred noise exposure from combat and training during active service and while serving in the Republic of Vietnam he was utilized as a helicopter gunner.  The Veteran reported there was no ear protection provided at any time during his military enlistment.  The examiner noted occupational noise exposure but the Veteran denied recreational noise exposure.  The examiner noted the Veteran's reports that he became aware of his hearing deficits around the 1980's when he worked as a truck driver and could not hear the dispatcher on the telephone using his right ear.  During examination, the examiner noted the Veteran presented normal hearing sensitivity at all test frequencies in the right ear and noted a speech discrimination score of 84 percent in the right ear.  Although the examiner found there was no hearing loss for VA purposes, the examiner indicated that the Veteran's 84 percent speech discrimination score as less likely secondary to acoustic trauma since there was no evidence of nerve damage consistent with acoustic trauma in that ear.  

At the July 2010 RO hearing, the Veteran reported that his MOS during active service was a door gunner and he reported that he worked on helicopters.  He also reported that he discharged his weapon every day when he was in the field.   The Veteran denied use of any hearing protection.  He indicated that although he used his helmet with earphones for communication, it was not used for hearing protection.  

In a July 2014 VA treatment record, the Veteran reported that he had poor hearing in his right ear and stated this began after Vietnam.  

In a September 2015 memorandum submitted by the Veteran's representative, the Veteran was reported to have experienced hearing loss since his combat service in Vietnam.   

In the January 2016 Board remand, the Board disagreed with the January 2009 examiner's finding that the Veteran did not have hearing impairment in his right ear that would constitute as a disability for VA purposes.  The Board noted that the Veteran's right ear speech discrimination score was less than 94 percent, which does constitute hearing loss for VA purposes.  The Board also determined the examiner's negative opinion was unclear and remanded the matter for another VA opinion for further clarification. 

Pursuant to the January 2016 Board remand, another VA opinion regarding the Veteran's right ear hearing loss was provided in January 2016.  After review of the claims file, the examiner noted that the Veteran indicated no issues related to his ears on the May 26, 1969 separation health questionnaire.  The examiner opined that it was less likely as not that the Veteran's right ear hearing loss is due to history of noise exposure during active service since the Veteran had normal hearing for his right ear in 2009, 40 years after active service.  The examiner indicated there was no hearing loss to rate.  

The January 2009 and January 2016 VA opinions regarding the etiology of the Veteran's right ear hearing loss disability are inadequate for adjudication purposes.  The January 2009 examination failed to adequately consider the Veteran's speech discrimination score as indication of hearing loss for VA purposes and then provided an inadequate rationale in support of her opinion as to lack of evidence of nerve damage consistent with acoustic trauma.  The January 2016 VA examiner failed to consider the Veteran's speech discrimination score of 84 percent in the January 2009 VA examination, and inaccurately noted the Veteran had normal hearing in the right ear in the 2009.  The January 2016 VA examiner also failed to consider the July 2000 VA treatment record diagnosing mild right ear hearing loss as well as the various statements of record indicating the Veteran's continued symptoms of hearing loss since Vietnam and active service.  As these opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Although the Veteran reported in the January 2009 VA audiology examination that he became aware of his hearing deficits around the 1980's, the Board notes that this report pertains specifically to his deficits as to his inability to use the telephone on his right ear and not specifically when he first experienced hearing loss.  The Board also highlights the Veteran's spouse's highly probative statements in August 2008 that she noticed the Veteran's hearing loss began during active service and worsened after his return from Vietnam and that the Veteran has experienced continued right ear hearing loss since then.  The Veteran has also competently and credibly reported experiencing symptoms of hearing loss since active service and Vietnam.  

In sum, after a review of all the evidence, the Board finds that evidence for and against the claim of entitlement to service connection for right ear hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Entitlement to service connection for right ear hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


